DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernia et al. (US PGPUB 2013/0339734).
With regard to Claim 12, Vernia teaches an apparatus, comprising:
a memory ([0045] “FIG. 3 shows schematically a memory 21 of a generic microcontroller 20 forming part of an electronic device.”); and
a first device identifier (Fig. 3: Unique ID 28) configured to:
denote a phase of production for the apparatus ([0024] “The unique identification parameter can be attributed to the device in the production phase or in the initial programming phase.”); and
allow access to a first area of the memory that can be written ([0058] “This microcontroller programming phase can be carried out, for example, at a third party company that produces, on behalf of the company owning the know-how to be protected, the electronic devices on whose microcontroller the bootloader must be stored. The know-how owner company, which supplies the bootloader and the application software or firmware, enables the third party company, which can be located on a different production site and distant from the headquarters of the know-how owner company, to program the microcontrollers while maintaining control of the software (bootloader)”).

With regard to Claim 13, Vernia further teaches the apparatus of Claim 12, wherein the first device identifier is configured to prevent programming of a second area of the memory ([0050] “Updating of one or more software or firmware resident in the non-protected area requires knowledge of the encryption key and unique identification parameter of the device. In this way, by protecting these data (encryption keys and unique identification parameters of the device and their combination), fraudulent use of the bootloader or other software or firmware, for example updating software or firmware, is impossible because it is impossible to decrypt them.”).

With regard to Claim 14, Vernia further teaches the apparatus of Claim 13, wherein the second area of the memory is not mapped for use of the apparatus ([0042] “Some characteristics of the architecture of any microcontroller form the pre-condition for the invention. Typically a microcontroller can be programmed with additional codes (called "fuse bits") in which a memory area is established that cannot be read by external instruments (programmers/debuggers) and cannot be deleted. This is the area where the bootloader, i.e. the first program that is launched at reset of the microcontroller, typically resides. This is done to avoid the bootloader being damaged, deleted or corrupted, for example as a result of an external intervention. Because it resides in a non-accessible and non-deletable area, the possibility of accidental, involuntary or fraudulent damage of the bootloader is eliminated.” See also the Protected Area 23 shown in Fig. 3 of Vernia.).

With regard to Claim 21, this claim is equivalent in scope to Claim 12 rejected above, merely having a different independent claim type, and as such Claim 21 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 12. 

Allowable Subject Matter
Claims 1-11 and 20 allowed.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        June 4, 2022